J-S51029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WAYNE EUGENE BRADLEY                       :
                                               :
                       Appellant               :      No. 1969 MDA 2018

        Appeal from the Judgment of Sentence Entered August 1, 2018
           In the Court of Common Pleas of Susquehanna County
            Criminal Division at No(s): CP-58-CR-0000467-2017


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.E.:                        FILED OCTOBER 07, 2019

       Appellant, Wayne Eugene Bradley, appeals the judgment of sentence

entered in the Susquehanna County Court of Common Pleas, following his jury

trial convictions for terroristic threats, simple assault and his court conviction

for disorderly conduct.1 We affirm.

       The trial court opinion set forth the relevant facts and procedural history

of this case. Therefore, we have no reason to restate them.

       Appellant raises the following issues on appeal:

          WAS THE EVIDENCE INSUFFICIENT TO ESTABLISH,
          BEYOND A REASONABLE DOUBT, THAT APPELLANT
          COMMITTED THE OFFENSE OF TERRORISTIC THREATS
          WHERE IT FAILED TO ESTABLISH THAT APPELLANT
          COMMUNICATED A THREAT TO COMMIT A CRIME OF
          VIOLENCE OR POSSESSED THE INTENT TO TERRORIZE?
____________________________________________


1 18 Pa.C.S.A. §§ 2706(a)(1), 2701(a)(3), and 5503(a)(4), respectively.
Appellant does not challenge his disorderly conduct conviction.
J-S51029-19



         WAS THE EVIDENCE INSUFFICIENT TO ESTABLISH,
         BEYOND A REASONABLE DOUBT, THAT APPELLANT
         COMMITTED THE OFFENSE OF SIMPLE ASSAULT WHERE IT
         FAILED TO ESTABLISH THAT APPELLANT POSSESSED THE
         INTENT TO PUT ANOTHER IN FEAR OF IMMINENT SERIOUS
         BODILY INJURY?

(Appellant’s Brief at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jason J. Legg,

P.J., we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Trial Court Opinion, filed November 13, 2018, at 4-6) (finding

Commonwealth presented evidence that Appellant initially approached

construction site wielding large metal bar; Appellant was yelling, agitated, and

threatened one victim; Appellant asked victim if he wanted to see what would

happen if victim did not move his truck; Appellant then left scene and returned

holding rifle, which Appellant discharged into air; Appellant aimed his rifle at

back of truck operated by another victim; when that victim asked Appellant if

he was going to shoot members of construction crew, Appellant nodded “yes”;

sufficient evidence supported Appellant’s terroristic threats and simple assault

convictions). Accordingly, we affirm based on the trial court opinion.

      Judgment of sentence affirmed.




                                     -2-
J-S51029-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/7/2019




                          -3-
                                                                         Circulated 09/16/2019 11 :25 AM




                             IN THE COURT OF COMMON PLEAS OF
                            SUSQUEHANNA COUNTY, PENNSYLVANIA
                                                                               c�
                                                                                I
                                                                                    0d1-�
                                                                                    .   _,
                                                                                             c.N:'j
                                                                                             ..... _,o1
                                                                                                             O   O


Commonwealth of Pennsylvania                                                                  �,··;.,._



                                                                                               (,)
             vs.

Wayne Eugene Bradley,                              No. 2017 - 467 C.R.                           .,,
                                                                                                    ..
                Defendant.                                                                       N
                                                                                                      ·-:i



                                          OPINION

   I.              Procedural History

   On August 17, 2017, a police criminal complaint was filed against defendant Wayne

Eugene Bradley (hereinafter referred to as Bradley) containing four counts: Count 1:

Terroristic Threats (M-1) under 18 Pa. C.S. § 2706(a)(1); Count 2: Simple Assault (M-2)
        --
under 18 Pa. C.S. § 2701 (a)(3); Count 3: Recklessly Endangering Another Person (M-2)

under 18 Pa. C.S. § 2705; and Count 4: Disorderly Conduct (S) under 18 Pa. C.S. §

5503(a)(4). On December 14, 2017, a preliminary hearing was conducted and all

counts were bound over to the Court of Common Pleas.

   On January 25, 2018, the Commonwealth filed the criminal information containing

the same counts alleged in the police criminal complaint. On July 10, 2018, the matter

proceeded to a jury trial. At the conclusion of the jury, the jury found Bradley guilty of

Counts 1 and 2 and not guilty of Count 3. As to summary offense under Count 4, the

court found Bradley guilty.

   On August 1, 2018, Bradley was sentenced to an aggregate sentence of 6 months to

23 % months in the Susquehanna County Correctional Facility followed by a 2-year

consecutive probationary period. Upon an oral motion for bail, the court granted

Bradley bail ($10,000 unsecured) pending his appeal of the convictions. On August 10,

                                              1
2018, Bradley filed a post-trial motion asserting the following grounds: (1) a motion for

judgment of acquittal contending that there was insufficient evidence to support his

convictions; (2) a motion for a new trial contending that the verdicts were against the

weight of the evidence; and (3) a motion for a new trial contending that the verdicts

were against the weight of the law.

   On November 7, 2018, the parties appeared for oral argument. At that time, Bradley

contended that he no longer desired his counsel, Edmund J. Scacchitti, Esquire, to

represent him. Upon an oral motion, Attorney Scacchitti was granted leave to withdraw.

No oral argument was conducted based upon Bradley's prose status. The matter is

now ripe for disposition.

   II.    Factual Background

   Perry's General Contracting was working on a building project in New Milford,

Pennsylvania on August 17, 2017. (N.T., July 10, 2018, at 57-61.) One of the owners

of Perry's General Contracting, John Perry (hereinafter referred to as John), was at the

construction site. (N.T., July 10, 2018, at 60-61.) As the Perry crew was working on the

construction project, Bradley arrived in a tractor trailer on the public roadway adjacent to

the construction project. (N.T., July 10, 2018, at 62.)

   As the tractor trailer was pulling up to the construction site, Bradley stuck his head

out of the window and began yelling at the Perry crew. (N.T., July 10, 2018, at 62.)

After the tractor trailer stopped, Bradley got out, approached John and continued to

scream at him. (N.T., July 10, 2018, at 62.)· Bradley was carrying a metal bar which

was three feet in length. (N.T., July 10, 2018, at 64, 111-112, 161; Def. Ex. 3.) As he

was screaming at John, Bradley was swinging the metal bar like a baseball bat in a



                                              2
threatening manner. (N.T., July 10, 2018, at 64-65.) Bradley was threatening to "bust"

John's "head open." (N.T., July 10, 2018, at 65.) While this was occurring, John was

located on a scaffolding and was working on the roof. (N.T., July 10, 2018, at 63.)

   After some give and take between the parties, Bradley left the construction site and

went to his residence located on the other side of the street (N.T., July 10, 2018, at

65.) John's brother, David Perry (hereinafter referred to as David), got down off the roof

and went to move a parked truck. (N.T., July 10, 2018, at 66-67; 113-114.) At that

point, Bradley came out of his residence holding a rifle. (N.T., July 10, 2018, at 67.)

While standing on the other side of the street, Bradley fired a round into the air. (N.T.,

July 10, 2018, at 68, 114, 164.) While David did not see the gun pointed at him, he

heard the gunshot and knew that it was close to him. (N.T., July 10, 2018, at 114.)

After firing the weapon, Bradley then took aim at the back of the truck that David was

operating. (N.T., July 10, 2018, at 68, 70-71.) In response to Bradley aiming the rifle at

his brother, John began to scream from his scaffolding. (N.T., July 10, 2018, at 68.)

After David got out of his truck, he saw Bradley holding the weapon with a crazed look.

(N.T., July 10, 2018, at 116, 133.) David yelled to him whether he planned on shooting

them and Bradley nodded his head in the affirmative. (N.T., July 10, 2018, at 116, 133).

Bradley left the scene. (N.T., July 10, 2018, at 71., 133)

   During his testimony, Bradley admitted to confronting John while holding the metal

bar. (N.T., July 10, 2018, at 184, 186.) Bradley testified that he asked John whether he

wanted to move the Perry truck or whether he wanted "to see what happens" if he did

not move it. (N.T., July 10, 2018, at 184.) When asked what he meant by these words,

Bradley stated that "if he didn't want to move it, then it's going to be some



                                              3
consequences." (N .T., July 10, 2018, at 193.) Bradley testified that John responded

that he wanted to see what was going to happen if the Perry truck was not moved.

(N.T., July 10, 2018, at 184.) In response, Bradley walked over to his house, retrieved a

deer rifle, put one round into the chamber, walked back outside and "touched it off."

(N.T., July 10, 2018, at 185.)

   Ill.      Discussion

   a. Motion for Judgment of Acquittal

   "A motion for judgment of acquittal challenqeg the sufficiency of the evidence to

sustain a conviction on a particular charge, and is granted only in cases in which the

Commonwealth has failed to carry its burden regarding thetcharge." Commonwealth v.

Foster, 33 A.3d 632, 635 (Pa. Super. 2011) (quoting Commonwealth v. Hutchinson, 947

A.2d 800, 805""' ' (Pa. Super. 2008), appeal denied, 980 A.2d 606 (Pa. 2009)). Where

a defendant is challenging the sufficiency of the evidence, the following standard must

be applied:

          The standard we apply in reviewing the sufficiency of the evidence is whether
          viewing all the evidence admitted at trial infktHght most favorable to the verdict
          winner, there is sufficient evidence to enable a fact-finder to find every element of
          the crime beyond a reasonable doubt. In applying the above test, we may not
          weigh the evidence and substitute our judgment for the fact-finder. In addition,
          we note that the facts and circumstances established by the Commonwealth
          need not preclude every possibility of innocence. Any doubts regarding a
          defendant's guilt may be"feso\v'e.d,-, by the fact-finder unless the evidence is so
          weak and inconclusive that as a matter of law no probability of fact may be drawn
          from the combined circumstances. The Commonwealth may sustain its burden
          of proving every element of-the'crime beyond a reasonable doubt by means of
          wholly circumstantial evidence. Moreov�i'lw.f.Plying the above test, the entire
          record must be evaluated and all evidencejrecelved must be considered. Finally,
          the trier of fact while passing on the credibility of wttnesses and the weight of the
          evidence produced, is free to believe all, part or none of the evidence.

Commonwealth v. Que!, 27 A.3d 1033, 1037-38 (Pa. Super. 2011).

                                                4
         As to Count 1, the elements of the crime of terroristic threats are as follows: (1)

the defendant must make a threat to commit a crime of violence; and (2) the threat must

be communicated with the intent to terrorize the victim or with reckless disregard of the

risk that the victim would be terrorized. See Commonwealth v. Beasley, 138 A.3d 39,

4d' (Pa. Super. 2016); 18 Pa. C.S. § 2706(a)(1 ). In reviewing the record in a light most

favorable to the Commonwealth, Bradley initially approached the construction worksite

wielding a large metal bar, Bradley was yelling, agitated and threatening John, he asked

John if he wanted to see what would happen if the company truck was not moved,

Bradley then left and returned holding a rifle which he discharged into the air, aimed at

the back of the company truck being operated by David, and then nodded when David

asked him if he was going to shoot members of the Perry crew. These facts plainly

provide ample evidence to support: (1) that Bradley had threatened to commit a crime of

violence, namely murder or aggravated assault; and (2) that Bradley had intended to

terrorize the victims.1

        This case is similar to Commonwealth v. Hudgens, 582 A.2d 1352 (Pa. Super.

1990). In that case, the defendant argued with the victim and stated that he was going

to "get him." kL_ at 1355. The defendant then removed a Samurai-style sword which

had been concealed in his pants. � The defendant held the sword in close proximity

to the victim's body and touched the victim's hand with it. l!;h Thereafter, the defendant

sheathed the sword and left.         kl   The Superior Court concluded that the facts were

sufficient to support a terroristic threats conviction. � at 1358 (finding that the facts



         Significantly, Bradley conceded that he had fired his rifle in order to show the victims that there
would be "consequences" if the company truck was not moved. Thus, Bradley plainly intended to
terrorize the victims by utilizing a firearm and discharging it into the air as a means to assure their
compliance to his demands.

                                                       5
were sufficient to "infer that [defendant] threated to stick the victim with the sword, and

thereby cause death or serious bodily injury"); see also In re Maloney, 636 A.2d 671,

676 (Pa. Super. 1994) (affirming conviction for terroristic threats where defendant

pointed a gun at victim and told him to "get the fuck out of here"); Commonwealth v.

White, 335 A.2d 436, 439 (Pa. Super. 1975) (finding that defendant committed terroristic

threats where he told victim he was going to "grab her," he carried her into an

abandoned house, and then raised her skirt). Likewise, in this case, Bradley utilized a

metal bar and a rifle, made a threatening statement that something was going to

happen if the truck was not moved, fired a weapon into the air, and nodded when asked

if he was going to shoot the Perry construction crew. When considering the totality of

this conduct in a light most favorable to the Commonwealth, there is ample evidence to

support Bradley's conviction for terroristic threats.

       As to Count 2, the elements of the crime of simple assault by physical menace
                                            t
                                           �MW\en;
                                                    •   :t
"are intentionally placing another in fear of"serious bodily injury through the use of

menacing or frightening activity." Commonwealth v. Reynolds, 835 A.2d 720, 726 (Pa.

Super. 2003); 18 Pa. C.S. § 2701 (a)(3). Bradley made threatening comments while

holding a large metal bar, he retrieved a rifle from his residence, returned to a location

near the job site, continue to angrily yell, fired the weapon into the air, aimed the

weapon at the back of the company truck that David was driving, and nodded when he

was asked whether he planned on shooting members of the Perry construction crew. In

reviewing the evidence in a light most favorable to the Commonwealth, the record

supports the conviction Bradley's conviction for simple assault by physical menace and

Bradley's motion for judgment of acquittal will be denied.



                                                6
    b. Motion for New Trial - Weight of the Evidence Claim2

    The standard of review for Bradley's weight of the evidence claim can be

summarized as follows:

        A motion for a new trial based on a claim that the verdict is against the weight of
        the evidence is addressed to the discretion of the trial court. A new trial should
        not be granted because of a mere conflict in the testimony or because the judge
        on the same facts would have arrived at a different conclusion. Rather, the role
        of the trial judge is to determine that notwithstanding 13-1! the facts, certain facts
        are so clearly of greater weight that to ignore them or to given them equal weight
        with all the facts it to deny justice. It has often been stated that a new trial should
        be awarded when the jury's verdict is so contrary to the evidence as to shock
        one's sense of justice and the award of a new trial is imperative so that right may
        be given another opportunity to prevail.

Commonwealth v. Thomas, 2018 WL 3679940, at *6 (Pa. Super. 2018) (quoting

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013)).

        The facts in this case were largely undisputed: (1) Bradley approached John with

a large metal bar; (2) Bradley was yelling and agitated; (3) Bradley John if John was

going to move the company truck or whether John wanted to see what would happen if

the truck was not moved; (4) John responded that he wanted to see what would

happen, (5) Bradley went to his residence, retrieved a rifle and loaded it; and (6)

Bradley returned to the sidewalk area near the construction site and discharged the rifle

into the air while continuing to act in an angry and erratic manner.3 As noted earlier, the

record amply supports Bradley's convictions for terroristic threats and simple assault by




        Bradley filed two separate motions for a new trial which will be considered collectively.
3       The only facts that Bradley did not concede where as follows: (1) Bradley denied that he
threatened to use the metal bar on John; (2) Bradley denies aiming the rifle at the company truck with
David inside of it; and (2} Bradley did not admit that he nodded his head when asked if he was going to
shoot members of the Perry construction crew.

                                                    7
physical menace. While Bradley contends that he was not seeking to terrorize or

menace anyone and that he was simply acting out of anger in the heat of the moment,

these claims contradict the entirety of the record. Bradley's concedes that he fired the

rifle to make certain that the victims knew there would be "consequences" if they failed

to move the company truck. Bradley's testimony revealed that he knew exactly what he

was doing and why he was doing it - he wanted to terrorize the victims into complying

with his demands. The jury's verdict does not shock anyone's sense of justice; rather, it

constituted a reasonable and only conclusion as to what Bradley intended to do through

his sustained and threatening conduct. For these reasons, Bradley's motion for a new

trial will be denied.




                                             8